Citation Nr: 0433767	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected low back strain, currently evaluated as ten 
(10) percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the left 
knee, currently evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than two decades 
concluding in July 1994.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things, denied 
increased evaluations for service-connected low back strain 
and the left knee disability.  Appeal to the Board was 
perfected only as to these two issues. 

In January 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

The appeal as to both issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

On another matter, the Board notes that the veteran 
apparently has raised other issues that could be construed as 
informal claims for disability compensation (increased, or 
compensable, evaluation for service-connected left ankle 
fracture residuals and service connection for a right wrist 
disability).  See veteran's statement received in April 2001; 
RO Report of Contact dated in June 2001; and November 1994 
rating decision.  These matters are REFERRED to the RO for 
appropriate action.     



REMAND

Service connection has been in effect for bilateral knee 
disability (chondromalacia, retropatella pain syndrome) and 
low back strain, with a 10 percent disability rating assigned 
for each knee and the low back disability, effective on 
August 1, 1994.  See November 1994 rating decision.  Through 
an April 2001 claim from which this appeal arises, the 
veteran sought higher evaluations for the left knee 
disability and low back strain.  As shown in the March 2002 
rating decision and the June 2003 Statement of the Case 
(SOC), the RO denied higher evaluations for both the left 
knee and low back disabilities.  Appeal to the Board was 
perfected in July 2003.  

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge of the Board.  Subsequently, the 
veteran and his representative submitted additional, relevant 
medical records in support of the claim, along with a written 
waiver of the veteran's right to have these records initially 
reviewed by the RO.  Having reviewed the hearing transcript 
and recently-submitted records, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim.  Such development would 
ensure that the veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
specific bases for remand are set forth below.  

New Spine Rating Criteria

The Board notes that the June 2003 SOC provided the veteran 
notice of specific diagnostic criteria then in effect 
governing an evaluation of his claimed spine and knee 
disabilities.  Subsequently, VA revised its regulations 
governing evaluation of spine disabilities.  They are 
codified in 38 C.F.R. § 4.71a (2004) (General Rating Formula 
for Diseases and Injuries of the Spine).  The veteran should 
be notified of applicable spine disability rating criteria 
set forth in 38 C.F.R. § 4.71a (2004).   

Additional Medical Records and Examination

The record indicates that the veteran has been receiving 
medical care for low back and left knee disabilities at the 
Nashville, Tennessee, VA medical center (VAMC) and several 
private medical facilities (or from private physicians).  The 
record includes VAMC treatment records current through May 
2003; Dr. R.P.L.'s records current through January 2004; Dr. 
S.G.S.'s records current through August 2003 (including a 
report of arthroscopic chondroplasty performed on the left 
knee in July 2003).  If there are more recent medical 
treatment records from VAMC and/or the private care 
providers, they should be obtained and associated with the 
claims folder.  

Further, as documented in the Board hearing transcript, the 
veteran indicated that he has been advised by doctors, namely 
Dr. S.G.S. and a physician at Summit Medical Center 
(physician not specifically identified), to limit his work 
activities at the U.S. Postal Service due to left knee and 
back problems, respectively.  See transcript, pp. 20-21.  Any 
records of these physicians pertaining to a determination on 
functional limitations - whether specifically work-related or 
not - would be relevant to an evaluation of this claim, and 
thus should be obtained.  In this connection, the Board notes 
that the undersigned suggested that the veteran and his 
representative also submit U.S. Postal Service personnel 
records, including any medical records in the veteran's 
Postal Service personnel file, concerning any adverse impact 
of the low back and/or left knee disability on work 
performance.  See hearing transcript, p. 22.  If any such 
records exist, this remand order would provide the veteran 
further opportunity to submit them, if he wants them 
considered before further adjudication of the claim.         

Finally, the Board notes that a VA compensation and pension 
(C&P) medical examination, which included X-ray studies, was 
last performed in December 2001.  Given that the veteran has 
had medical treatment for the disabilities at issue on appeal 
since December 2001, including surgery on the left knee in 
mid-2003, the Board finds that another, more contemporaneous 
C&P medical examination is warranted to more accurately 
evaluate the current extent of the low back and left knee 
disabilities.  Such examination should be performed after any 
additional medical and/or personnel records discussed above 
are associated with the claims folder.                 

In consideration of the foregoing, the claim is remanded, via 
the AMC in Washington, D.C., for the following development:

1.  Ensure that the veteran is given 
notice of recently-revised regulations, 
in particular, diagnostic criteria 
pertinent to the evaluation of his low 
back disability.  See 38 C.F.R. § 4.71a 
(2004).  The veteran should be asked 
whether he has any other pertinent 
evidence to submit in light of these 
criteria.

2.  Obtain and associate with the claims 
folder medical treatment and testing 
records of: 

(a)	Nashville, Tennessee, VAMC, dated in 
May 2003 forward; 
(b)	Dr. R. P. L.'s records, dated in 
January 2004 forward; and 
(c)	Dr. S.G.S.'s records, dated in 
August 2003 forward (including any 
records documenting the placement of 
the veteran on limited work duties due 
to knee problems), if any.  

Ask the veteran to execute appropriate 
records release forms as necessary to 
permit VA to obtain private medical 
records directly.  If he is not willing 
to do so, then ask the veteran and his 
representative to provide these records.     

3.  Obtain and associate with the claims 
folder medical records from Summit 
Medical Center, including any records 
documenting functional limitations, 
whether specifically work-related or not, 
due to low back and/or left knee 
disabilities.  Ask the veteran to provide 
more specific information (e.g., name(s) 
of treating doctor(s) at Summit; address 
of the facility; dates of treatment) to 
facilitate this effort.  Again, ask the 
veteran to execute appropriate document 
release forms as warranted.      

4.  Ask the veteran to provide U.S. 
Postal Service personnel records, 
including any medical records in the 
veteran's Postal Service personnel file, 
relevant to the adverse impact of the low 
back and/or left knee disability on work 
performance, if any such documents exist.  
Associate these records with the claims 
folder.

5.  Ask the veteran whether there exist 
any other records pertaining to treatment 
for left knee and/or low back problems 
not in the claims folder or not otherwise 
covered in this remand order.  If so, 
obtain and associate them with the claims 
folder.
   
6.  After completion of the directives 
above and obtaining any evidence that is 
available, schedule the veteran for 
another VA C&P orthopedic examination to 
determine the current extent of the 
veteran's service-connected left knee and 
low back disabilities.  The veteran's 
entire claims folder, including a copy of 
this remand order, should be made 
available to the examiner.  

The examiner's opinion/report should 
discuss the current extent of the 
veteran's low back and left knee 
disabilities, including but not limited 
to evidence of limitation of motion and 
functional loss due to weakness, 
fatigability, incoordination, 
instability, swelling, deformity or 
atrophy of disuse, stiffness, muscle 
spasms, interference with standing or 
sitting or weight-bearing, and/or pain on 
movement.  Range-of-motion test findings, 
as well as neurological impairment, 
ankylosis, or incapacitating episodes, if 
any evidence thereof is found, should 
also be discussed.  Copies of reports of 
any relevant diagnostic tests, such as X-
ray studies of the spine and/or left 
knee, should be included along with the 
examiner's report/opinion.    

Associate with the claims folder the 
examiner's report(s) and/or written 
opinion(s), as well as pertinent 
diagnostic testing report(s).  

7.  Review the claims folder and 
readjudicate the claim.  It is noted that 
all notice and assistance requirements of 
the VCAA, VA regulations implementing 
VCAA, and all controlling precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), are binding on remand 
and on further adjudication of this 
claim.  

8.  If the decision is adverse to the 
veteran on either issue, provide the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  Thereafter, the claim 
should be directed to the Board, if in 
order.  

The veteran is advised that, if a C&P examination is 
scheduled, then it is his responsibility to report for the 
examination and to cooperate in the development of the case.  
Consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).        

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




